*655
ORDER

PER CURIAM:
AND NOW, this 22nd day of March, 2004, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Did the Superior Court err by finding that, although the trial court gave an inapplicable instruction to the jury, Petitioner was not prejudiced by his counsel’s failure to object, where the trial court’s instruction permitted the jury to find Petitioner guilty of first-degree murder without finding that Petitioner possessed the specific intent to kill?
In this respect only, the Superior Court’s Order is VACATED. This appeal is DISMISSED, without prejudice to consideration of the above issue on collateral review. See Commonwealth v. Grant, 572 Pa. 48, 813 A.2d 726 (2002).
Justice EAKIN did not participate in the consideration of this matter.